Citation Nr: 0203354	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder to include degenerative disc disease of the lumbar 
spine.

(The issues of entitlement to service connection for a 
psychiatric disorder and a back disorder will be the subject 
of a later decision by the Board.)


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran appeared before a 
hearing officer at a hearing at the RO in August 1999.  

The Board notes that the veteran was represented by James W. 
Stanley, Jr. during the course of his appeal.  However, Mr. 
Stanley is no longer authorized to represent claimants before 
VA.  The veteran was advised of this determination by the RO 
in October 2001 and provided the opportunity to obtain other 
representation.  No subsequent documentation of 
representation was received from the veteran and the case was 
certified to the Board in December 2001.

The matter of service connection for transverse myelitis as a 
result of exposure to herbicides is not currently before the 
Board as the veteran has not filed a substantive appeal on 
this issue.  Absent a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993);Hazan v. 
Gober, 10 Vet. App. 511(1997).  If the veteran wishes to 
appeal from the decision, he has an obligation to file a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2001).  

The Board is undertaking additional development on service 
connection for a psychiatric disorder to include PTSD and 
service connection for a back disorder to include 
degenerative disc disease of the lumbar spine pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  In December 1995, the RO denied service connection for 
PTSD.  The veteran was notified of that decision but did not 
appeal.

2.  The additional evidence submitted since the December 1995 
decision, is new, relevant, and directly relates to the claim 
of service connection for PTSD.

3.  In December 1995, the RO denied service connection for 
residuals of a back injury.  The veteran was notified of this 
decision and his procedural and appellate rights, but he did 
not appeal.

4.  The additional evidence submitted since the December 1995 
decision, is new, relevant, and directly relates to the claim 
of service connection for a back disorder to include 
degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The December 1995 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted subsequent to December 1995 regarding 
service connection for PTSD is new and material, and the 
claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  The December 1995 rating decision denying service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2001).

4.  Evidence submitted subsequent to December 1995 regarding 
service connection for a back disorder to include 
degenerative disc disease of the lumbar spine is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

In December 1995, the RO denied service connection for PTSD 
and residuals of back injury.  The veteran was notified of 
these decisions and his procedural and appellate rights by a 
December 1995 letter.  The veteran did not file a notice of 
disagreement.  In December 1998, the veteran petitioned to 
reopen his claims.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001 and are therefore 
not applicable in this case as the veteran's claim to reopen 
was filed in December 1998.  

The Board observes that the RO, in its February 2000 rating 
decision, denied these issues as not new and material.  
However, in the statement of the case and the supplemental 
statement of the case, the issues were denied as not well 
grounded.    Nevertheless, the Board is under a legal duty in 
these situations to first determine if there is new and 
material evidence to reopen the claim, regardless of what the 
RO may have determined in this regard and regardless of 
whether the RO failed to address this preliminary issue 
entirely.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A.  PTSD

A claim for service connection for PTSD requires (1) medical 
evidence establishing a clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001).

The RO denied service connection for PTSD in December 1995 on 
the basis that there was a lack of a verified stressor.  The 
Board notes that the veteran's service medical records were 
not available for consideration in that decision.  The 
available evidence consisted of his service personnel 
records, VA examinations and medical records, his personal 
statements, private medical records, and a report from the 
Environmental Support Group (ESG).  

The service personnel records revealed that the veteran 
served as an aircraft mechanic in a rescue and recovery 
squadron in Thailand from August 1972 to October 1973.  In 
his personal statements and at his July 1994 VA examination, 
the veteran reported that two his friends were killed when 
their plane was blown out of the air, that he often flew into 
Vietnam and Cambodia to pick up bodies, and that they were 
shot at and almost crashed on several occasions.  At the July 
1994 VA examination, the examiner diagnosed PTSD.   The 
private medical records did not contain any medical evidence 
relating to his claim for PTSD.

In a September 1995 report, ESG stated that they were unable 
to document the aircraft incidents reported by the veteran 
and the available casualty files did not list the individuals 
mentioned by the veteran.  

The RO denied the claim for PTSD on the basis that the 
evidence was insufficient to show any life threatening 
stressors in service.  In a December 1995 letter, the veteran 
was notified of his procedural and appellate rights in the 
event that he elected to appeal, but he did not file a notice 
of disagreement (NOD) to contest that decision.  Thus, that 
decision was final.

In December 1998, the veteran petitioned to reopen his claim 
for PTSD.  In support of his claim, the veteran testified at 
a personal hearing and submitted VA medical records showing 
diagnoses and treatment for PTSD.  In a February 2000 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  Subsequent to 
that decision, the RO received the veteran's service medical 
records (SMRs).  Service medical records revealed findings of 
depression, worry, and nervousness related to family problems 
at the veteran's May 1973 separation examination. 

In an April 2000 letter, the veteran's private physician, Dr. 
W. L. Rutledge stated that the veteran exhibited the signs 
and symptoms of PTSD and that the major stressors included 
his presence in Vietnam and combat situations, but mostly the 
plane crash and resultant multiple trauma. The Board finds 
that this evidence is both new and material, and serves to 
reopen the claim.  38 C.F.R. § 3.156(a).   

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for a psychiatric disorder is under development by the Board.
  
B.  Degenerative disc disease of the lumbar spine

As noted above, the RO initially denied service connection 
for residuals of back injury in a December 1995 rating 
decision on the basis that there was no nexus between the 
veteran's current back disorder and his service.  The Board 
notes that the veteran's service medical records were not 
available for consideration in that decision.  The pertinent 
evidence of record in December 1995 consisted of the 
veteran's service personnel records, VA examinations and 
medical records, the veteran's personal statements, and 
private medical records.

Private medical records from 1993 show complaints and 
treatment for chronic low back pain and that he injured his 
low back at work for the Postal Service in 1985.  A July 1994 
VA examination revealed complaints of back pain with reported 
history in service, diagnosis of degenerative disc disease of 
the lumbar spine.  The RO, in December 1995, denied residuals 
of back injury on the basis that there was no evidence that 
this occurred in or was otherwise related to service.  The 
veteran was notified of this decision and of his procedural 
and appellate rights in December 1995 and did not file a 
timely notice of disagreement.  Thus, that decision is final. 

In December 1998, the veteran petitioned to reopen his claim 
for a back disorder to include degenerative disc disease of 
the lumbar spine.  In support of his claim, the veteran 
submitted VA medical records showing diagnoses and treatment 
for degenerative disc disease of the lumbar spine, an April 
1985 Department of Labor letter, and hearing testimony that 
he injured his back in service.  In a February 2000 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  

Subsequent to that decision, however, the RO received the 
veteran's service medical records (SMRs).  Service medical 
records do show complaints of back pain.  Additionally, the 
veteran's private physician, Dr. Rutledge, in an April 2000 
letter, offered his opinion that the veteran's back disorder 
is related to service.  The Board finds that this evidence is 
both new and material, and serves to reopen the claim.  
38 C.F.R. § 3.156(a).   

However, upon further review, the Board finds that additional 
development is required. Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for a back disorder is under development by the Board.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The new 
law applies to claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date and contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claims.  This is so because the Board is taking 
action favorable to the veteran by reopening the claims.  
Reopening the claims, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The veteran's claim for service connection for a psychiatric 
disorder to include PTSD is reopened.  The veteran's claim 
for service connection for a back disorder to include 
degenerative disc disease of the lumbar spine is reopened.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


